DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1, 3-18, 20 and 21 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 20040051805 A1) hereinafter Yoshikawa ‘805 in view of Yoshikawa (Pub. No. US 2007/0091195 A1) hereinafter Yoshikawa ‘195.
Regarding claim 1, Yoshikawa ‘805 discloses  an imaging system, comprising: a first imaging system that forms a first image  (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images), the first imaging system having a first lens with a plurality of first edges defining a first polygonal shape (See Fig. 5, element 28), the first lens configured to capture first incident light from within a first polygonal-shaped field of view matching the first polygonal shape of the first lens (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]); and a second imaging system that forms a second image (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images), the second imaging system having a second lens with a plurality of second edges defining a second polygonal shape  (See Fig. 5, element 28), the second lens configured to capture second incident light from within a second polygonal-shaped field of view matching the second polygonal shape of the second lens (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]), wherein: a first edge of the plurality of first edges is adjacent a second edge of the plurality of second edges forming a common adjacent edge (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron); and a combined field of view captured and imaged by the first and second imaging systems is a sum of the first polygonal-shaped field of view and the second polygonal-shaped field of view (¶0051-putting together the images picked up by respective image pickup units).
Yoshikawa ‘805 does not explicitly disclose each of the first imaging system and the second imaging system is configured to constrain a plurality of chief rays that are incident along the plurality of first edges and plurality of second edges such that the plurality of chief rays incident along the common adjacent edge are substantially parallel and form the first image and the second image with minimal or no parallax along the common adjacent edge. 
However, Yoshikawa ‘195 discloses each of the first imaging system and the second imaging system (Fig. 8, ¶0126-the two cameras 51 and 52 ) is configured to constrain a plurality of chief rays that are incident along the plurality of first edges and plurality of second edges (¶0132-the number of rays 46 and 48 reaching edges of the imaging element 44 becomes smaller than that of rays 45 reaching the center of the imaging element 44) such that the plurality of chief rays incident along the common adjacent edge are substantially parallel and form the first image and the second image with minimal or no parallax along the common adjacent edge (Note that the underlined portion of the claim is merely a statement of an intended result and would not be given a patentable weight. It should also be noted that Yoshikawa ‘195 at ¶0126 discloses NP points present inside casing 42 of the two cameras 51 and 52). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa ‘805 to include each of the first imaging system and the second imaging system is configured to constrain a plurality of chief rays that are incident along the plurality of first edges and plurality of second edges such 
Regarding claim 3, Yoshikawa ‘085 in view of Yoshikawa ‘195 discloses the imaging system of claim 1. Additionally, Yoshikawa ‘085 discloses wherein the first chief ray and the second chief ray appear, when viewed from an object space, to converge towards a point (¶0009-principal rays in an object side space are extended to intersect an optical axis is defined as an NP point, Figs. 2, 4-6).
Regarding claim 4, Yoshikawa ‘085 in view of Yoshikawa ‘195 discloses the imaging system of claim 3. Additionally, Yoshikawa ‘085 discloses a first image sensor (Fig. 4, element 23) associated with the first lens (element 28) and disposed between the first lens (element 28) and the point (element 26); and a second image sensor associated with the second lens and disposed between the second lens and the point (Figs. 4-5: Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of dodecahedron).
Regarding claim 5, Yoshikawa ‘085 in view of Yoshikawa ‘195 discloses the imaging system of claim 1. Additionally, Yoshikawa ‘085 discloses wherein at least one of the first polygonal shape and the second polygonal shape is a pentagon (Fig. 5, ¶0053- the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
(Fig. 5, ¶0053-the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Regarding claim 8, Yoshikawa ‘805 discloses an imaging system, comprising: a first imaging system (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images) having a first lens, the first lens having a first polygonal shape (See Fig. 5, element 28) and capturing and imaging first incident light from a first polygonal-shaped field of view that matches the first polygonal shape (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]); and a second imaging system (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images) having a second lens, the second lens having a second polygonal shape (See Fig. 5, element 28) and capturing and imaging second incident light from a second polygonal-shaped field of view that matches the second polygonal shape (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]), wherein the first polygonal-shaped field of view and the second polygonal-shaped field of view are (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Yoshikawa ‘805 does not explicitly disclose the first imaging system and the second imaging system configured to constrain a plurality of chief rays that are incident along edges of the first lens and the second lens such that the chief rays incident along adjacent edges of the first polygonal shape and the second polygonal shape are substantially parallel and form adjacent images with minimal or no parallax along the adjacent edges.
However, Yoshikawa ‘195 discloses the first imaging system and the second imaging system (Fig. 8, ¶0126-the two cameras 51 and 52 )  configured to constrain a plurality of chief rays that are incident along edges (¶0132-the number of rays 46 and 48 reaching edges of the imaging element 44 becomes smaller than that of rays 45 reaching the center of the imaging element 44)  of the first lens and the second lens (¶0124-The cameras 51 and 52 each include a front lens 41) such that the chief rays incident along adjacent edges of the first polygonal shape and the second polygonal shape are substantially parallel and form adjacent images with minimal or no parallax along the adjacent edges. (Note that the underlined portion of the claim is merely a statement of an intended result and would not be given a patentable weight. It should also be noted that Yoshikawa ‘195 at ¶0126 discloses NP points present inside casing 42 of the two cameras 51 and 52. ¶0163, FIGS. 13C and 13D each are an embodiment of a front lens when the imagers are disposed next to each other not only vertically, but also in three-dimensionally to be a polyhedron). 




It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa ‘805 to include the first imaging system and the second imaging system configured to constrain a plurality of chief rays that are incident along edges of the first lens and the second lens such that the chief rays incident along adjacent edges of the first polygonal shape and the second polygonal shape are substantially parallel and form adjacent images with minimal or no parallax along the adjacent edges as taught by Yoshikawa ‘195 for providing an imaging device capable of picking up images in a wide range wile almost no parallax being generated (Yoshikawa ‘195: ¶¶0013-0014).

Regarding claim 9, Yoshikawa ‘805 in view of Yoshida ‘195 discloses the imaging system of claim 8. Additionally, Yoshikawa ‘805 discloses wherein: the first lens (Figs 4-5: element 28) has a face that conforms to a three-dimensional geometric shape (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron), and the first polygonal-shaped field of view is defined by a geometry calculated using a first distance between the face and a center of the three-dimensional geometric shape, a second distance between a center of the face and a center of an edge of the first lens, and a third distance between the center of the face and a corner of the first lens where the edges meet (Fig. 5, ¶0040-all NP points of the cameras are made to be positioned within a predetermined radius area (spherical area)). Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of a regular dodecahedron.{\displaystyle r_{m}=a{\frac {1}{4}}\left(3+{\sqrt {5}}\right)\approx 1.309\,016\,994\cdot a}
(See Fig. 5: front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Regarding claim 11, Yoshikawa ‘805 in view of Yoshida ‘195 discloses the imaging system of claim 10. Additionally, Yoshikawa ‘805 discloses wherein: a first edge of the first lens is adjacent a second edge of the second lens to form a common adjacent edge (See Fig. 5: front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron); and the first edge and the second edge are configured such that a first chief ray incident the first edge is substantially parallel to a second chief ray incident the second edge (Note that this limitation is merely a statement of an intended result and would not be given a patentable weight).
Regarding claim 12, Yoshikawa ‘805 in view of Yoshida ‘195 discloses the imaging system of claim 11. Additionally, Yoshikawa ‘805 discloses  wherein the first chief ray and the second chief ray appear, when viewed from an object space, to converge toward a common point (¶0009-principal rays in an object side space are extended to intersect an optical axis is defined as an NP point, Figs. 2, 4-6).
Regarding claim 13, Yoshikawa ‘805 in view of Yoshida ‘195 discloses the imaging system of claim 11. Additionally, Yoshikawa ‘805 discloses wherein images formed by the first and second imaging systems have minimal or no parallax along the common adjacent edge (¶¶0010, 0026- parallax between the respective image pickup means can be eliminated).
(Fig. 4, element 23) associated with the first lens (element 28)  and disposed between the first lens (element 28)  and the common point (element 26); and a second image sensor associated with the second lens and disposed between the second lens and the common point (Figs. 4-5: Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of dodecahedron).
Regarding claim 15, Yoshikawa ‘805 in view of Yoshida ‘195 discloses the imaging system of claim 8. Additionally, Yoshikawa ‘805 discloses   wherein the first polygonal-shaped field of view and the second polygonal-shaped field of view together (0051-putting together the images picked up by respective image pickup units) form a combined field of view (¶0051-360 degree video imaging).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 20040051805 A1) hereinafter Yoshikawa ‘805 in view of Yoshikawa (Pub. No. US 2007/0091195 A1) hereinafter Yoshikawa ‘195, as applied to claim 1 and further in view of McCutchen (US 5,023,725 A).

Regarding claim 6, Yoshikawa ‘805 in view of Yoshikawa ‘195 is silent regarding wherein at least one of the first incident light from within first polygonal-shaped field of view or the second incident light from within the second polygonal-shaped field of view has an angular half width that is from about 31-degrees wide to about 37-degrees wide.
(col. 20, lines 35-41: This is the equivalent of a simple polar rotation of this inner camera dodecahedron by 36 degrees relative to the outer screen/field of view dodecahedron. The angle of elevation of the optical axes should also be raised from 26.5650540 to 31.7174730).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa ‘805 in view of Yoshikawa ‘195  to include wherein at least one of the first incident light from within first polygonal-shaped field of view or the second incident light from within the second polygonal-shaped field of view has an angular half width that is from about 31-degrees wide to about 37-degrees wide as taught by McCutchen for photography of a high-resolution pentagonal images which are apparently continuous over an interior surface covering a hemisphere or more (McCutchen: col. 4, lines 22-31).
Regarding claim 16, Yoshikawa ‘805 in view of Yoshikawa ‘195 is silent regarding wherein at least one of a first incident light from within the first polygonal-shaped field of view and a second incident light from within the second polygonal-shaped field of view has an angular half width that is nominally from about 31-degrees wide to about 37-degrees wide.
However, McCutchen discloses wherein at least one of a first incident light from within the first polygonal-shaped field of view and a second incident light from within the second polygonal-shaped field of view has an angular half width that is nominally from about 31-(col. 20, lines 35-41: This is the equivalent of a simple polar rotation of this inner camera dodecahedron by 36 degrees relative to the outer screen/field of view dodecahedron. The angle of elevation of the optical axes should also be raised from 26.5650540 to 31.7174730).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa ‘805 in view of  Yoshikawa ‘195 to include wherein at least one of the first incident light from within first polygonal-shaped field of view or the second incident light from within the second polygonal-shaped field of view has an angular half width that is from about 31-degrees wide to about 37-degrees wide as taught by McCutchen for photography of a high-resolution pentagonal images which are apparently continuous over an interior surface covering a hemisphere or more (McCutchen: col. 4, lines 22-31).
Regarding claim 17, Yoshikawa ‘805 discloses an imaging system, comprising: a lens system (See Fig. 5: front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron) that forms an image on an image sensor (See Figs. 4-5, an image pickup unit, ¶0027- obtaining a plurality of images), the lens system having a first lens with a polygonal shape , the first lens configured to capture incident light from a polygonal-shaped field of view that matches the polygonal shape of the first lens (¶0053-FIG. 5 shows the image pickup device in which optical systems of a telephoto type including the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron. Note that this interpretation is consistent with the disclosure of the current application. See current application paragraph [0062]).

Yoshikawa ‘195 disclose an edge of the first lens having an angle (See Fig. 8, lens 41 having an angle), and the first lens is configured to constrain a plurality of chief rays that are incident along the edge (¶0132-rays 46 and 48 reaching edges of the imaging element 44 becomes smaller than that of rays 45 reaching the center of the imaging element 44) to be substantially parallel to the angle (See rays 46 that appear to be substantially parallel rays). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa ‘805 to include an edge of the first lens having an angle, and the first lens is configured to constrain a plurality of chief rays that are incident along the edge to be substantially parallel to the angle as taught by Yoshikawa ‘195 for providing an imaging device capable of picking up images in a wide range wile almost no parallax being generated (Yoshikawa ‘195: ¶¶0013-0014).
Regarding claim 18, Yoshikawa ‘805 in view of Yoshikawa ‘195 discloses the imaging system of claim 17.  Additionally, Yoshikawa ‘805 discloses wherein: the first lens (See Figs. 4-5: element 28) has a face that conforms to a three-dimensional geometric shape (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron), and the first polygonal-shaped field of view is defined by a geometry calculated using a first distance between the face and a center of the three-dimensional geometric shape, a second distance between a center of the face and a center of an edge of the first lens, and a third distance between the center of the face and a corner of the first lens where the edges meet (Fig. 5, ¶0040-all NP points of the cameras are made to be positioned within a predetermined radius area (spherical area)). Note that Yoshikawa’s image pickup device includes a plurality of image pickup elements 23 and a plurality of lenses assembled into the shape of a regular dodecahedron.{\displaystyle r_{m}=a{\frac {1}{4}}\left(3+{\sqrt {5}}\right)\approx 1.309\,016\,994\cdot a}
Regarding claim 20, Yoshikawa ‘805 in view of Yoshikawa ‘195 discloses the imaging system of claim 17.  Additionally, Yoshikawa ‘805 wherein the polygonal shape of the first lens is that of a pentagon (See Fig. 5, the front lens group 28 whose periphery is pentagonal are assembled into the shape of a regular dodecahedron).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 20040051805 A1) hereinafter Yoshikawa ‘805 in view of Yoshikawa (Pub. No. US 2007/0091195 A1) hereinafter Yoshikawa ‘195, as applied to claim 1 and further in view of Levy (Patent No. US 6,618,093 B1). 
Regarding claim 21, Yoshikawa ‘805 in view of Yoshikawa ‘195 does not disclose wherein the first imaging system and the second imaging system further comprise a curved image plane to match a distortion and Petzval Curvature of the first imaging system and the second imaging system.
However, Levy discloses wherein the first imaging system and the second imaging system further comprise a curved image plane to match a distortion and Petzval Curvature of the first imaging system and the second imaging system (col. 4, lines 18-45: Photosensor 5 is preferably flexible so as to be adjustable to any configuration in the posterior focal plane of the imaging system…By placing photosensor 5 along the curve of the posterior focal plane 4, Petzval field curvature and distortion are eliminated …).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa ‘805 in view of Yoshikawa ‘195 to include wherein the first imaging system and the second imaging system further comprise a curved image plane to match a distortion and Petzval Curvature of the first imaging system and the second imaging system as taught by Levy for providing distortion free imaging device (Levy: abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488